DETAILED ACTION
Remarks
This Office action is responsive to Applicant’s request for continued examination (“RCE”) filed 17 August 2021, which was responsive to the 14 June 2021 final Office action (the “Previous Action”).
With its RCE, Applicant amends claims 1-6, 8-15 and 18-21.
Claims 1, 10 and 19 are further amended via examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1-21 remain pending and are being allowed herein. Claims 1, 10 and 19 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
Claim Interpretation
In view of Applicant’s amendments to the claims, no claim limitations are interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 sixth paragraph.
Claim Objections
In view of Applicant’s amendments to the claims, the Previous Action’s objection to claim 8 is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhichung Zhang (Reg. No. 77,776) on 8 September 2021 for the reasons set forth in the attached interview summary.
The claims are amended as follows:

At claim 1 line 13, DELETE... “define public” and INSERT –defines public-.

At claim 10 line 16, DELETE... “define public” and INSERT –defines public-.

At claim 19 line 15, DELETE... “define public” and INSERT –defines public-.

Allowable Subject Matter
Claims 1-21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196